     Case 1:19-cv-09038-GBD-SDA Document 148 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                                 3/1/2021

                                Plaintiff,
                                                              1:19-cv-09038 (GBD) (SDA)
                    -against-
                                                              ORDER
 Amy McCloskey, et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

         The Court’s Order dated February 17, 2021 (ECF No. 142) is hereby amended by replacing

paragraph 4 of that February 17 Order with the following:

         4. A remote hearing shall be held at 11 a.m. on Tuesday, March 2, 2021 to address the

            pending Letter Motion. Plaintiff himself shall participate in the hearing. The Court

            requires attendance by video of all participants in this hearing. A Microsoft Teams link

            for this hearing has been sent to all counsel of record. Both the audio and the video

            components of the hearing will be conducted via that Microsoft Teams platform.

            Members of the public may use the following dial-in information: +1 917-933-2166,

            973651551# Phone Conference ID: 973 651 551#.

SO ORDERED.

Dated:          New York, New York
                March 1, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
